NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RONALD D. GILBERT,
Claimant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, -.
Respon,dent-Appellee.
2012-70o6 `
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 10-0705, Judge Lawrence B.
Hage1.
ON MOTION
ORDER
Upon consideration of Rona1d D. Gi1bert’s motion for
an extension of time to obtain counsel,
IT ls ORDERED THAT:
The motion is granted to the extent that Gi1bert’s ini~
tia1 brief is due within 60 days of the date of E1ing of this
order. No further extensions should be anticipated.

o1LBERT v. nvA 2
FoR THE CoURT
FEB 0 7  /s/ J an Horbaly
Date J an Horba1y
C1erk
cc: Rona1d D. Gi1bert (Informa1 BI'ief Form Enc1osed)
K. E1izabeth WitWer, Esq.
s21
FlLED
U.S. COUHT 0F APPEALS FOR
11-lE FEDERAL C|RCUlT
FEB 0 7 2012
JAN l~|0RBAl.Y
.CLERK